DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of a new grounds of rejection necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 4 recites “a second number of light emitters configured to emit the light; and a light-converting material disposed in a direct path of the light emitted by the second number of light emitters”. Antecedent basis for “the light” is provided in claim 1, from which claim 4 depends, in lines 3-4: “a number of light emitters disposed on the substrate and configured to emit a light to inactivate microorganisms on a surface a distance away from the substrate”. However, claim 1 goes on to say that “no light-converting materials are disposed in a direct path of the light emitted from the number of light emitters” (lines 4-5). Therefore, it is unclear how “the light” referred to in claim 4 can be the same as the light referred to in claim 1, because in claim 1 the light does not pass through a light-converting material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-9, 26, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al. (US Patent Application Publication 20180311386) (already of record) in view of Iwasa et al. (US Patent Application Publication 2019/0371978) (already of record).

a substrate (854) (para. 110) (Figs. 11a-11d); and
a number of light emitters disposed on the substrate and configured to emit a light to inactivate microorganisms on a surface a distance away from the substrate (para. 3-6, 110-111), wherein no light-converting materials are disposed in a direct path of the light emitted from the number of light emitters (“additional LEDs 856 can be employed without light-converting elements 857”, see para. 110), the emitted light comprising:
	a proportion of a spectral energy of the light, measured in 380 nm to 420 nm, greater than 20% (par. 67);
	emitted light centered at a wavelength of approximately 405 nm (para. 110); and
	an irradiance at the surface sufficient to initiate inactivation of microorganisms on the surface (para. 3-6, 111). 
As to the claim limitation of the number of light emitters being based on beam angles of the number of light emitters and the distance, this is a recitation of the manner of production of the device. It has been held that the patentability of a product does not depend on its method of production (MPEP 2113). The claim limitation does not yield a structural difference between the claimed device and the device disclosed by Hawkins et al. Both the prior art device and the claimed device are structurally the same (both are devices comprising a number of light emitters, regardless of the manner in which the number is determined by a manufacturer during a process of making the device).
Hawkins et al. is silent as to the proportion of spectral energy of the light measured in a 380nm to 420 nm range being greater than 50% and the 405 nm light having a full width half max (FWHM) of less than 20 nm to concentrate the spectral energy of the light and minimize energy associated with wavelengths that bleed into an ultraviolet wavelength range.

As to the claimed FWHM emission spectrum of less than 20 nm, Hawkins et al. discloses that the number of light emitters comprise LEDs emitting light centered at 405 nm (para. 110), although Hawkins et al. is silent as to any particular FWHM value. 
However, Iwasa et al. discloses a light emitting device comprising a light emitter configured to emit light to inactivate microorganisms (para. 41-44, 125), wherein the light emitter emits light centered at a wavelength of approximately 405 nm (para. 87, 104, 106) having a FWHM emissions spectrum of less than 20 nm (para. 44). Iwasa et al. discloses that light having a peak wavelength in a range of 380 nm to 420 nm is capable of killing bacteria in a targeted environment (para. 44), echoing the disclosure of Hawkins et al. that such light is effective to inactivate pathogens, and Iwasa et al. further discloses a lighting element having an emission peak wavelength outside of this range has “a poor germicidal effect and a poor sterilization effect, and is unfavorable” (para. 44). 

Regarding claim 3, Hawkins et al. discloses wherein the device further comprises a sensor (108) configured to detect occupancy of an area comprising the surface (para. 71-72, 109) and a controller (120) configured to adjust, based on the sensor detecting occupancy of the area, the proportion of spectral energy measured in the 380 nm to 420 nm wavelength range between 0% and 100% (e.g., the controller can deactivate light emitters emitting such light, thereby adjusting the proportion to 0%, see para. 71-73, 109). 
Regarding claim 4, Hawkins et al. discloses the number of light emitters having no light-converting material disposed in a direct path of light emitted therefrom, as set forth above, the number of light emitters necessarily comprising a first number of light emitters. 

Regarding claim 6, Hawkins et al. discloses wherein at least one of the number of light emitters comprises an LED (para. 110).
Regarding claim 7, Hawkins et al. discloses wherein the number of light emitters is at least two and wherein the number of light emitters are configured in an array (para. 110) (Figs. 11a-11d).
Regarding claim 8, the claim is directed towards the number of light emitters being further based on a size of the surface, a microorganism to be inactivated, or a minimum irradiance sufficient to initiate inactivation of microorganisms on the surface, and is thus directed towards reciting the manner of production of the device. It has been held that the patentability of a product does not depend on its method of production (MPEP 2113). The claim limitation does not yield a structural difference between the claimed device and the device taught by modified Hawkins et al., and therefore does not introduce a patentable limitation over the prior art. Both the prior art device and the claimed device are structurally the same (both are devices comprising a number of one or more light emitters, regardless of the manner in which the number is determined by a manufacturer during a process of making the device). Therefore, modified Hawkins et al. fully meets claim 8.
Regarding claim 9, Hawkins et al. discloses wherein the number of light emitters is at least two (para. 110). As to the limitation of the number of light emitters arranged on the substrate being based on the distance, a size of the surface, or the beam angles of the number of light emitters, it has been held that the patentability of a product does not depend on its method of production (MPEP 2113). The claim limitation does not yield a structural difference between the claimed device and the device taught by modified Hawkins et al., and therefore does not introduce a patentable limitation over the prior art. 
Regarding claim 26, Hawkins et al. discloses wherein the number of light emitters is at least two (para. 110). As to the limitation of the number of wherein the light emitters are arranged on the substrate to provide a minimum irradiance at the surface of at least 50% of a maximum irradiance at the surface, this is a recitation of intended use of the light emitting device and has therefore been given appropriate patentable weight. The light emitters taught by modified Hawkins et al. necessarily have a maximum irradiance, i.e., the maximum irradiance (by definition determined by a distance between the light emitters and the irradiated surface and the radiant flux inherent to the light emitters) which the light emitters can provide the surface. The light emitting device is fully capable of achieving the claimed intended use, because one or more of the light emitters taught by modified Hawkins et al. could be partially or completely blocked by an opaque structure during operation so as to provide a minimum irradiance at the surface of at least 50% of the maximum irradiance value. Therefore, the device taught by modified Hawkins et al. fully meets claim 26.
Regarding claim 28, Hawkins et al. discloses “additional LEDs 856 can be employed without light -converting elements 857” as discussed above; therefore, the disclosed invention of Hawkins et al. encompasses a case of one light emitter.
Regarding claim 29, the claim is directed towards at least a portion of the emitted light being normal to a portion of the surface. This is a recitation of intended use of the light emitting device and has therefore been given appropriate patentable weight. The light emitting device taught by modified Hawkins et al. is fully capable of achieving the claimed intended use, because a user could arrange the .

Claims 2 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al. (US Patent Application Publication 20180311386) (already of record) in view of Iwasa et al. (US Patent Application Publication 2019/0371978) (already of record) as applied to claim 1, above, and in further view of Guidolin et al. (US Patent Application Publication 2016/0168384) (already of record).
Regarding claim 2, Hawkins et al. discloses wherein the number of light emitters is at least two (para. 110-111), and wherein the number of light emitters are arranged on the substrate to provide an irradiance of at least 0.02 mW/cm2 across the surface (para. 111).
Hawkins et al. does not expressly teach wherein the number of light emitters are arranged on the substrate to provide a substantially uniform irradiance.
Guidolin et al. discloses a light emitting device (para. 122) (Figs. 1, 2a, and 2b, sheets 1-2 of 10) comprising a wall and a plurality of light emitters (3) arranged on the wall (para. 55-56, 122, 130-131), the light emitters configured to emit light to inactivate microorganisms on a surface a distance away from the wall (para. 130-131, 138, 142-145). Guidolin et al. discloses arranging the light emitters at predetermined intervals along the wall to provide substantially uniform irradiance across the surface (para. 122, 130-131, 142-143). Guidolin et al. further discloses that the light emitters are configured to provide irradiance to cause effective inactivation of microorganisms (para. 175).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the light emitters taught by Hawkins et al. to be arranged on the substrate to provide substantially uniform irradiance across the surface (e.g., by arranging the light emitters at predetermined intervals along the substrate), as Guidolin et al. discloses arranging a plurality of light emitters in such a manner to provide substantially uniform irradiance across a surface in 
Regarding claim 27, Hawkins et al. discloses wherein the number of light emitters is at least two (para. 110).
Hawkins et al. is silent as to wherein the number of light emitters are arranged on the substrate such that boundaries of the light emitted from neighboring light emitters of the number of light emitters intersect at the surface
Guidolin et al. discloses a light emitting device (para. 122) (Figs. 1, 2a, 2b, and 5, sheets 1-2 and 5 of 10) comprising a wall and a plurality of light emitters (3) arranged on the wall (para. 55-56, 122, 130-131), the light emitters configured to emit light having a wavelength in the range of 380-420 nm to inactivate microorganisms on a surface a distance away from the wall (para. 130-131, 138, 142-145). Guidolin et al. further discloses arranging the light emitters (3), each of which is emits a cone-shaped beam of light, at intervals along the wall such that boundaries of the light emitted from neighboring light emitters intersect.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the device taught by modified Hawkins et al. such that boundaries of the light emitted from neighboring light emitters intersect at the surface (e.g. by using light emitters each configured to emit a cone-shaped beam and arranging the light emitters at intervals along the substrate such that boundaries of emitted light intersect), as Guidolin et al. discloses that it was known in the art to provide a plurality of light emitters in a disinfecting device in such a manner, and the skilled artisan would have recognized that providing light emitters such that boundaries of .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al. (US Patent Application Publication 20180311386) (already of record) in view of Iwasa et al. (US Patent Application Publication 2019/0371978) (already of record) as applied to claim 1, above, and in further view of Green et al. (US Patent Application Publication 2003/0207644) (already of record).
Regarding claim 5, Hawkins et al. discloses the substrate having the number of light emitters disposed thereon, as set forth above.
Hawkins et al. is silent as to the substrate comprising one or more of aluminum, glass-reinforced epoxy laminate, Teflon, polyimide, or copper.
Green et al. discloses a light emitting device comprising a substrate (10) having a light emitter (40) disposed thereon, the substrate formed from a material comprising polyimide (para. 32-34) (Fig. 1, sheet 1 of 15).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the substrate disclosed by Hawkins et al. to be formed from a material comprising polyimide, as Green et al. discloses that such a material was known in the art to be suitable for forming a substrate configured to have light emitters arranged thereon, and the skilled artisan would have been motivated to select a substrate material recognized in the art to be compatible with the mounting of light emitters.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658.  The examiner can normally be reached on M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799